Case 5:20-cv-00830-JKP Document 32 Filed 08/28/20 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ADVANCEMENT OF COLORED
PEOPLE, MICAELA RODRIGUEZ,
and GUADALUPE TORRES,

Plaintiffs,
v. SA-20-CA-830-JKP

GREG ABBOTT, Governor of Texas;
and RUTH HUGHS, Secretary of State,

? 7) 0? GO) (99 C0? (02 60 9 GO? (4) UI) GO) tO

Defendants.

MEDIATION ADVISORY
The matter before the Court is the outcome of the Mediation held by the undersigned on
August 27, 2020. Pursuant to Local Civil Rule CV-88(i), the District Court is advised that the

parties did not settle.

2020.08.28

SIGNED on August 28, 2020. ff i) To 16:15:27
-05'00'
Henry J. Bemporad
United States Magistrate Judge
fas de ~ moe
a ti

Document 32

 
   

Page 2 of 208

   

case 5:20-cV.00890.IKP

nent cry

eo oy f at

Cet a dy
[$08 8S DUA

THUOO TH elt oO WABI

BAKST 3G TOURTZIG MARTE.
ve

 

MPS IS YTUSAaG

 

 

 
